Citation Nr: 1421036	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  08-23 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for a right ankle disability for the period on and after July 1, 2010.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. de Jong, Associate Counsel



INTRODUCTION

The Veteran (appellant) served on active duty from December 1980 to March 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the RO in Providence, Rhode Island.  The Veteran testified before the undersigned at a May 2010 hearing at the RO.  A transcript has been associated with the file.  

This case was first before the Board of Veterans' Appeals (Board) in August 2010, at which time a disability rating in excess of 20 percent was denied for the period July 30, 2007, to December 15, 2009; and remanded to the RO for further development to evaluate the period from July 1, 2010.  The development directed in the August 2010 remand has been completed, and because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).   

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and VBMS systems to insure a total review of the evidence. 


FINDINGS OF FACT

1. The Veteran's service-connected right ankle disability has been manifested by flexion and dorsiflexion between 0 and 2 degrees throughout the period on appeal.  

2. The schedular criteria are adequate to rate the Veteran's service-connected right ankle disability.  



CONCLUSION OF LAW

The criteria for a disability rating of 30 percent, but no higher, for a right ankle disability have been met for the period on and after July 1, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.1 - 4.3, 4.7, 4.40, 4.41, 4.45, 4.71a, Diagnostic Code 5270 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim of entitlement to a disability rating in excess of 30 percent for his service-connected right ankle disability.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Id.  An August 2007 letter fully satisfied the duty to notify provisions prior to initial adjudication of the claim in October 2007.  

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

In accordance with the Board's August 2010 remand, the RO provided the Veteran an appropriate VA examination in August 2010.  The Veteran has not reported receiving any recent treatment specifically for this condition (other than at VA and the private treatment mentioned above, records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  38 C.F.R. § 3.327(a).  

The examination report provides sufficient evidence to apply the ratings schedule and to determine that the schedular rating is adequate to rate the disability.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); see also VAOPGCPREC 11-95.  The August 2010 VA examination report is thorough and supported by the Veteran's treatment records.  The examination in this case is an adequate basis on which to adjudicate the claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II. Increased Rating

The Veteran contends he is entitled to a disability rating in excess of 20 percent for his service-connected right ankle disability for the period on and after July 1, 2010.  For the reasons that follow, the Board finds a 30 percent disability rating is warranted throughout the period on appeal.  

From July 2007 to December 2009, the Veteran's right ankle disability was rated under Diagnostic Code (DC) 5271 as 20 percent disabling.  Under DC 5271, a 10 percent rating is assigned for moderate limitation of motion. A 20 percent rating is assigned for marked limitation of motion.  38 C.F.R. § 4.71a, DC 5271. 

The Veteran underwent fusion surgery on his right ankle in December 2009.  For the period following the Veteran's December 2009 surgery through June 2010, the Veteran was awarded a temporary 100 percent disability rating to reflect his convalescence.  See 38 C.F.R. § 4.30.  An April 2010 rating decision determined that following the Veteran's convalescent period, a 20 percent disability rating under DC 5271 would be reinstated as of July 1, 2010.  The Veteran appealed this determination and the Board remanded the claim for further development, including a post-surgical VA examination.  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.1 (2013).  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2013). 

The Veteran was afforded an August 2010 VA examination to evaluate his right ankle disability following the fusion surgery.  On examination, the examiner noted the Veteran's right ankle appeared to be stable and functionally impaired as status post-fusion.  No pain, weakness, fatigue or lack of endurance following repetitive motion was elicited on examination.  The examiner observed that the Veteran's right range of motion was limited to between 0 and 2 degrees  of flexion and dorsiflexion.    

Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Cullen v. Shinseki, 24 Vet. App. 74, 77   at FN 3 (2010) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 94 (31st. ed. 2007). 
The Veteran's December 2009 fusion surgery essentially resulted in the immobilization of his right ankle joint, as the medical evidence demonstrates that total range of motion spans a very limited arc of 4 degrees (2 degrees of flexion and 2 degrees of dorsiflexion).  Therefore the Board finds the diagnostic code most analogous to the Veteran's post-surgical right ankle disability is DC 5270, which provides ratings for ankylosis of the ankle.  

Under DC 5270, ankylosis of the ankle in plantar flexion less than 30 degrees is to be rated 20 percent disabling.  Ankylosis of the ankle in plantar flexion between 30 and 40 degrees or dorsiflexion between 0 and 10 degrees is to be rated 30 percent disabling.  Ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity is to be rated 40 percent disabling.  38 C.F.R. § 4.71a, DC 5270.

Affording the Veteran all reasonable doubt in his favor, the Board finds that the service-connected right ankle disability more closely approximates the next higher rating of 30 percent under DC 5270 for ankylosis in dorsiflexion between 0 and 10 degrees, for the period on and after July 1, 2010.  

There is no evidence of record to suggest the Veteran's right ankle has been ankylosed in plantar flexion at more than 40 degrees or in dorsiflexion at more than 10 degrees at any time during the period on appeal.  Furthermore, there is no evidence indicating an abduction, adduction, inversion or eversion deformity in the Veteran's right ankle at any time during the period on appeal.  Therefore, the Board finds a 40 percent rating under DC 5270 has not been warranted at any time during the period on appeal.  

The Board has considered the applicability of other diagnostic codes to the Veteran's service-connected right ankle disability, including DC 5271 (discussed above).  However, the Veteran could not obtain a disability rating higher than 30 percent under any other diagnostic code related to the ankle.  See 38 C.F.R. § 4.71a, DC 5271-5274.  Therefore the Board finds a discussion of these codes unnecessary in the instant case.  

The Board has examined the provisions of 38 C.F.R. §§ 4.40 , 4.45, and 4.59 in order to evaluate the existence of any functional loss due to pain, or any weakened movement, excess fatigability, incoordination, or pain on movement of the Veteran's feet.  See DeLuca v. Brown, 8 Vet. App. 202   (1995).  These provisions are not for consideration where a veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5   (1997).  In this case, the Veteran was in receipt of the highest rating based on limitation of motion of his right ankle under DC 5271 at the time of his appeal.  The increased rating granted by the Board herein is granted under DC 5270 and based on ankylosis.  Therefore, these provisions are not for consideration in this case.  The Board concludes that a higher schedular rating is not for application.

The Board has also considered whether a referral for extraschedular rating is warranted for the rating on appeal.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993).  

The schedular evaluation for the Veteran's right ankle disability is not inadequate.  Reviewing the evidence, the Board notes that the Veteran has complained of limited motion, pain and discomfort.  All these symptoms have been anticipated by the diagnostic code used to rate this disability.  The decision above explaining the assignment of the next higher rating fully explains why an even higher rating is not warranted.  In view of the adequacy of the rating criteria, further discussion of the other factors concerning unusual circumstances such as marked interference with employment is unnecessary.  The available schedular evaluations for the service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  Further inquiry into extraschedular consideration is moot.  See VAOPGCPREC 6-96; Thun, supra. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the possibility of staged ratings.  The Board, however, concludes that the criteria for a rating in excess of 30 percent have at no time been met.  Accordingly, staged ratings are inapplicable.  See id.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's increased rating claim for a disability rating higher than 30 percent on a schedular basis, and on an extraschedular basis.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Entitlement to a disability rating of 30 percent, but no higher, for a right ankle disability is granted for the period on and after July 1, 2010.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


